Order entered July 11, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-12-01504-CR

                                 DAVID JUAREZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-00872-M

                                           ORDER
       The Court GRANTS appellant’s June 26, 2013 motion to substitute counsel.              We
DIRECT the Clerk to substitute J. Daniel Oliphant as appellant’s retained attorney of record in
place of Deborah Farris.
       Appellant’s has already been granted one thirty-day extension of time to file appellant’s
brief, and his brief was due by Monday, July 8, 2013. Appellant did not ask for additional time
to file his brief in light of the change of counsel. Nevertheless, we ORDER appellant to file his
brief within THIRTY DAYS of the date of this order. No further extensions will be granted
absent a showing of extraordinary circumstances.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Deborah Farris, J. Daniel Oliphant, and the Dallas County District Attorney’s Office.

                                                      /s/   DAVID EVANS
                                                            JUSTICE